TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00614-CV


In re Kevin L. Gamble




ORIGINAL PROCEEDING FROM DALLAS COUNTY


M E M O R A N D U M   O P I N I O N

		Kevin L. Gamble requests that this Court issue a writ of mandamus against the
district clerk of Dallas County to provide court records to Gamble.  Our mandamus authority does
not extend beyond our district in such cases.  See Tex. Gov't Code Ann. § 22.221 (West 2004). 
Dallas County is not within this Court's geographical jurisdictional limits.  See id. § 22.201(d)
(West Supp. 2008).  The petition for writ of mandamus is dismissed.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Filed:   October 23, 2008